DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 8-14 and Example 25 of Table 121 in the reply filed on July 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from consideration as being drawn to an invention non-elected without traverse.

Information Disclosure Statement
Applicant has submitted some 300 references in the 2                          IDSs submitted to date. Of these, numerous references, such as CN 1288132A, CN 1447491 Al, and CN 101235815 A do not appear particularly pertinent to the instant claims, as they do not even mention refrigerant compositions.  It is unclear why these were cited because they do not appear to be "material to patentability" of the claimed invention (37 CFR 1.56).
MPEP 2004, particularly paragraph (13), sets forth guidelines to aid applicants in their duty of disclosure. In this section it is stated: 
"It is desirable to avoid submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant or marginally pertinent cumulative information.  If a long list Penn Yan Boats, Inc., v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 2d 1388, 178 USPQ 577 (5th Cir. 1973), cert. denied 414 U.S. 874 (1974).” 

The examiner requests that applicant provide a list of the 3-5 most pertinent references and their relevance to the presently claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-31 of copending Application No. 16/772,976;
claims 1-14 of copending Application No. 16/911,816;
claims 1-24 of copending Application No. 16/911,952;
claims 1-29 of copending Application No. 16/912,003;
claims 1-27 of copending Application No. 16/912,005;
claims 1-39 of copending Application No. 16/912,068;
claims 1-29 of copending Application No. 16/912,112;
claims 1-25 of copending Application No. 16/912,130;

claims 1-39 of copending Application No. 16/912,166;
claims 1-32 of copending Application No. 16/913,358;
claims 1-31 of copending Application No. 16/913,415;
claims 1-37 of copending Application No. 16/913,419;
claims 1-31 of copending Application No. 16/913,448;
claims 1-30 of copending Application No. 16/913,454;
claims 1-28 of copending Application No. 16/913,500;
claims 1-27 of copending Application No. 16/913,506;
claims 1-32 of copending Application No. 16/913,512;
claims 1-30 of copending Application No. 16/913,540;
claims 1-24 of copending Application No. 16/913,556;
claims 1-30 of copending Application No. 16/913,589;
claims 1-13 of copending Application No. 16/913,648;
claims 1-26 of copending Application No. 16/954,613;
claims 1-32 of copending Application No. 16/954,631;
claims 1-29 of copending Application No. 16/954,669;
claims 1-28 of copending Application No. 16/954,679;
claims 1-39 of copending Application No. 16/954,702;
claims 1-41 of copending Application No. 16/954,745;
claims 1-27 of copending Application No. 16/954,956;
claims 1-32 of copending Application No. 16/954,967;
claims 1-27 of copending Application No. 16/954,973;

claims 1-30 of copending Application No. 16/955,218;
claims 1-27 of copending Application No. 16/955,222;
claims 1-12 of copending Application No. 16/913,639;
claims 1-39 of copending Application No. 16/954,702;
claims 1-22 of copending Application No. 16/955,683;
claims 1-32 of copending Application No. 17/358,406;
claims 1-12 of copending Application No. 17/374,253;
claims 1-30 of copending Application No. 16/772,961;
claims 1-27 of copending Application No. 16/772,953;
claims 1-29 of copending Application No. 16/955,465; and
claims 1-30 of copending Application No. 16/772,927.
.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of these applications recite devices and methods of use of same which contain compositions which overlap in scope with those presently recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and applicant’s elected species are rejected under 35 U.S.C. 103 as being unpatentable over US Fukushima, US 2017/0058173 A1. The reference discloses working fluids comprising HFO-1132 in a maximum concentration of 80%, along with a hydrofluorocarbon and a hydrofluoroolefin other than 1132 [0069]. Where the 1132 is the E isomer, the HFC is either R-32 or R-125 [0081]. The other HFO may be 1234yf [0083]. See the compositions in Table 13 on p. 15, where the concentration of 1132(E) . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition in amounts generally disclosed in the reference. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 9-13 rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, US 2017/0058173 A1 in view of Kawahara et al., US 6,667,285. The disclosure of Fukushima is summarized above. Ash content, volume resistivity, acid number and kinematic viscosity are not disclosed. The Kawahara reference discloses a lubricating oil as depicted in the abstract, in admixture with one of more of the . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, US 2017/0058173 A1 in view of Fukushima et al., US 2016/0333241 A1. The ‘173 reference is summarized above. Aniline point is not disclosed. The ‘241 reference teaches compositions for heat transfer systems which comprise hydrofluoroolefins. Suitable HFOs include 1132 and 1234yf [0036], and R-32 may be added [0050]. Lubricants for such compositions should have an aniline point between -100 degrees C and 0 degrees C [0019]. Suitable oils are polyol esters and polyvinyl ethers [0121].  It would have been obvious at the time of filing to use a lubricant according to the ‘241 reference in the compositions of the ‘173, because the ‘173 discloses that any of a variety of conventional lubricants, including polyol esters and polyvinyl ethers may be used, and the ‘241 teaches that such oils should have an aniline number as recited in claim 14 when used with refrigerants containing HFO and HFC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761